PER CURIAM:
Donna J. Fernicola and Robert E. Fer-nicola petition for a writ of mandamus directing the district court to enter default judgment in their favor in the underlying action. Our review of the district court docket sheet reveals that the district court has remanded the underlying case to Utica City Court in Utica, New York. See GPO Federal Credit Union v. Fernicola, No. 4:08-cv-00516-TLW-TER (D.S.C. July 11, 2008). Accordingly, we deny this mandamus petition as moot. We also deny as moot the Fernicolas’ motion for a stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *266the court and argument would not aid the decisional process.

PETITION DENIED.